FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of March HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ ﻿ ﻿ Financial summary Use of non-GAAP financial measures 47 Constant currency 47 Underlying performance 47 Consolidated income statement 51 Group performance by income and expense item 53 Net interest income 53 Net fee income 55 Net trading income 55 Net income/(expense) from financial instruments designated at fair value 56 Gains less losses from financial investments 58 Net earned insurance premiums 58 Gains on disposal of US branch network, US cards business and Ping An 59 Other operating income 59 Net insurance claims incurred and movement in liabilities to policyholders 60 Loan impairment charges and other credit risk provisions 61 Operating expenses 62 Share of profit in associates and joint ventures 64 Tax expense 64 Consolidated balance sheet 65 Movement in 2013 66 Reconciliation of RoRWA measures 71 Critical accounting policies 72 The management commentary included in the Report of the Directors: 'Financial Review', together with the 'Employees' and 'Corporate sustainability' sections of 'Corporate Governance' and the 'Directors' Remuneration Report' is presented in compliance with the IFRSs Practice Statement 'Management Commentary' issued by the IASB. Use of non-GAAP financial measures Our reported results are prepared in accordance withIFRSs as detailed in the Financial Statements starting on page 416. In measuring our performance, the financial measures that we use include those which have been derived from our reported results in order to eliminate factors which distort year-on-year comparisons. These are considered non-GAAP financial measures. Non-GAAP financial measures that we use throughout our Financial Review and aredescribed below. Other non-GAAP financial measures are described and reconciled to the closestreported financial measure when used. Constant currency The constant currency measure adjusts for the year-on-year effects of foreign currency translation differences by comparing reported results for 2013 with reported results for 2012 retranslated at 2013 exchange rates. Except where stated otherwise, commentaries are on a constant currency basis, asreconciled in the table below. The foreign currency translation differences reflect the movements of the US dollar against most major currencies during 2013. We exclude the translation differences because we consider the like-for-like basis of constant currency financial measures more appropriately reflects changes due tooperating performance. Constant currency Constant currency comparatives for 2012 referred to in the commentaries are computed by retranslating into USdollars for non-US dollar branches, subsidiaries, joint ventures and associates: · the income statements for 2012 at the average rates of exchange for 2013; and · the balance sheet at 31 December 2012 at the prevailing rates of exchange on 31December 2013. No adjustment has been made to the exchange rates used to translate foreign currency denominated assets and liabilities into the functional currencies of any HSBC branches, subsidiaries, joint ventures or associates. When reference ismade to 'constant currency' in tables or commentaries, comparative data reported in the functional currencies of HSBC's operations have been translated at the appropriate exchange rates applied in the current year on the basis described above. Underlying performance To arrive at underlying performance: · we adjust for the year-on-year effects of foreign currency translation; · we eliminate the fair value movements on our long-term debt attributable to credit spread ('own credit spread') where the net result of such movements will be zero upon maturity ofthe debt. This does not include fair value changes due to own credit risk in respect of trading liabilities or derivative liabilities; and · we adjust for acquisitions, disposals and changes of ownership levels of subsidiaries, associates, joint ventures and businesses. For acquisitions, disposals and changes of ownership levels of subsidiaries, associates, joint ventures and businesses, we eliminate the gain or loss on disposal or dilution and any associated gain or loss on reclassification or impairment recognised in the year incurred, and remove the operating profit or loss of the acquired, disposed of or diluted subsidiaries, associates, joint ventures and businesses from all the years presented so we can view results on a like-for-like basis. For example, ifa disposal was made in the current year, any gain Reconciliation of reported and constant currency profit before tax 2013 compared with 2012 HSBC 2012 as reported US$m Currency translation adjustment1 US$m 2012 at 2013 exchange rates US$m 2013 as reported US$m Reported change2 % Constant currency change2 % Net interest income Net fee income - 1 Net trading income 23 25 Own credit spread3 12 76 76 Other income/(expense) from financial instruments designated at fair value Net income/(expense) from financial instruments designated at fair value Gains on disposal of US branch network, US cards business and Ping An - - Gains less losses from financial investments 69 72 Net earned insurance premiums Other operating income (including dividend income) 27 39 Total operating income Net insurance claims incurred and movement in liabilities to policyholders 96 Net operating income4 Loan impairment charges and other credit risk provisions 30 28 Net operating income - Operating expenses 10 9 Operating profit 18 22 Share of profit in associates and joint ventures 45 Profit before tax 9 11 By global business Retail Banking and Wealth Management Commercial Banking - Global Banking and Markets 11 13 Global Private Banking Other 69 70 Profit before tax 9 11 By geographical region Europe 65 Hong Kong 7 7 Rest of Asia-Pacific Middle East and North Africa 25 29 North America Latin America Profit before tax 9 11 For footnotes, see page 132. or loss on disposal, any associated gain or loss onreclassification or impairment recognised and theresults of the disposed-of business would be removed from the results of the current year and the previous year as if the disposed-of business did not exist in those years. Disposal of investments other than thoseincluded in the above definition do not lead tounderlying adjustments. We useunderlying performance to explain year-on-year changes when the effect of fair value movements on own debt, acquisitions, disposals ordilution is significant because we consider that thisbasis more appropriately reflects operating performance. The following acquisitions, disposals and changes to ownership levels affected the underlying performance: Disposal gains/(losses) affecting underlying performance Date Disposal gain/(loss) US$m HSBC Bank Canada's disposal of HSBC Securities (Canada) Inc's full service retail brokerage business5 Jan 2012 83 The Hongkong and Shanghai Banking Corporation Limited's disposal of RBWM operations in Thailand5 Mar 2012 HSBC Finance Corporation, HSBC USA Inc. and HSBC Technology and Services (USA) Inc.'s disposal of US Card and Retail Services business5 May 2012 HSBC Bank USA, N.A.'s disposal of 138 non-strategic branches5 May 2012 HSBC Argentina Holdings S.A.'s disposal of its non-life insurance manufacturing subsidiary5 May 2012 The Hongkong and Shanghai Banking Corporation Limited's disposal of its private banking business in Japan5 Jun 2012 67 The Hongkong and Shanghai Banking Corporation Limited's disposal of its shareholding in a property company in the Philippines6 Jun 2012 Hang Seng Bank Limited's disposal of its non-life insurance manufacturing subsidiary5 Jul 2012 46 HSBC Bank USA, N.A.'s disposal of 57 non-strategic branches5 Aug 2012 HSBC Asia Holdings B.V.'s investment loss on a subsidiary5 Aug 2012 HSBC Bank plc's disposal of HSBC Securities SA6 Aug 2012 HSBC Europe (Netherlands) B.V.'s disposal of HSBC Credit Zrt6 Aug 2012 HSBC Europe (Netherlands) B.V.'s disposal of HSBC Insurance (Ireland) Limited6 Oct 2012 HSBC Europe (Netherlands) B.V.'s disposal of HSBC Reinsurance Limited6 Oct 2012 7 HSBC Private Bank (UK) Limited's disposal of Property Vision Holdings Limited6 Oct 2012 HSBC Investment Bank Holdings Limited's disposal of its stake in Havas Havalimanlari Yer Hizmetleri Yatirim Holding Anonim Sirketi6 Oct 2012 18 HSBC Insurance (Asia) Limited's disposal of its non-life insurance portfolios5 Nov 2012 HSBC Bank plc's disposal of HSBC Shipping Services Limited6 Nov 2012 HSBC Bank (Panama) S.A.'s disposal of its operations in Costa Rica, El Salvador and Honduras5 Dec 2012 HSBC Insurance Holdings Limited and The Hongkong and Shanghai Banking Corporation Limited's disposal of their shares in Ping An Insurance (Group) Company of China, Ltd ('Ping An')5 Dec 2012 The Hongkong and Shanghai Banking Corporation Limited's disposal of its shareholding in Global Payments Asia-Pacific Limited5 Dec 2012 Reclassification gain in respect of our holding in Industrial Bank Co., Limited following the issue of additional share capital tothird parties5 Jan 2013 HSBC Insurance (Asia-Pacific) Holdings Limited's disposal of its shareholding in Bao Viet Holdings5 Mar 2013 Household Insurance Group holding company's disposal of its insurance manufacturing business5 Mar 2013 HSBC Seguros, S.A. de C.V., Grupo Financiero HSBC's disposal of its property and Casualty Insurance business in Mexico5 Apr 2013 20 HSBC Bank plc's disposal of its shareholding in HSBC (Hellas) Mutual Funds Management SA6 Apr 2013 HSBC Insurance (Asia-Pacific) Holdings Limited disposal of its shareholding in Hana HSBC Life Insurance Company Limited5 May 2013 28 HSBC Bank plc's disposal of HSBC Assurances IARD6 May 2013 The Hongkong and Shanghai Banking Corporation Limited's disposal of HSBC Life (International) Limited's Taiwan branch operations6 June 2013 HSBC Markets (USA) Inc.'s disposal of its subsidiary, Rutland Plastic Technologies6 Aug 2013 17 HSBC Insurance (Singapore) Pte Ltd's disposal of its Employee Benefits Insurance business in Singapore6 Aug 2013 HSBC Investment Bank Holdings plc's disposal of its investment in associate FIP Colorado6 Aug 2013 HSBC Investment Bank Holdings plc group's disposal of its investment in subsidiary, Viking Sea Tech5 Aug 2013 54 HSBC Latin America Holdings UK Limited's disposal of HSBC Bank (Panama) S.A.6 Oct 2013 HSBC Latin America Holdings UK Limited's disposal of HSBC Bank (Peru) S.A.6 Nov 2013 HSBC Latin America Holdings UK Limited's disposal of HSBC Bank (Paraguay) S.A.6 Nov 2013 Reclassification loss in respect of our holding in Yantai Bank Co., Limited following an increase in its registered share capital5 Dec 2013 For footnotes, see page 132. Acquisition gains/(losses) affecting underlying performance6 Date Fair value gain on acquisition US$m Gain on the merger of Oman International Bank S.A.O.G. and the Omani operations of HSBC Bank Middle East Limited Jun 2012 3 Gain on the acquisition of the onshore retail and commercial banking business of Lloyds Banking Group in the UAE by HSBC Bank Middle East Limited Oct 2012 18 For footnote, see page 132. The following table reconciles selected reported items for2013 and 2012 toan underlying basis. Equivalent tables are provided for each of our global businesses and geographical segments in the Form 20-F filed with the Securities and Exchange Commission ('SEC'), which is available on www.hsbc.com. Reconciliation of reported and underlying items 2013 2012 Change2 US$m US$m % Net interest income Reported Currency translation adjustment1 Acquisitions, disposals and dilutions Underlying 1 Other operating income Reported 25 Currency translation adjustment1 Acquisitions, disposals and dilutions Underlying Revenue4 Reported Currency translation adjustment1 Own credit spread3 Acquisitions, disposals and dilutions Underlying 3 Loan impairment charges and other credit risk provisions Reported 30 Currency translation adjustment1 Acquisitions, disposals and dilutions 32 Underlying 25 Total operating expenses Reported 10 Currency translation adjustment1 Acquisitions, disposals and dilutions Underlying 6 Underlying cost efficiency ratio 60.4% 66.2% Share of profit in associates and joint ventures Reported Currency translation adjustment1 45 Acquisitions, disposals and dilutions Underlying 6 Profit before tax Reported 9 Currency translation adjustment1 Own credit spread3 Acquisitions, disposals and dilutions Underlying 41 For footnotes, see page 132. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:25March2014
